Title: To Thomas Jefferson from Richard Fenwick, [on or before 30 March 1802]
From: Fenwick, Richard
To: Jefferson, Thomas


            Sir,
              [on or before 30 Mch. 1802]
            Nothing except imperious necssity could actuate my intrudeing mysilfe to you’r notice—Knowing that from the high and honourable office you so meritoriously & independlantly fill you’r time must be spent in the discharge of the duties attatched to it—Knowing also you’r love of philantrophy and you’r desire to milliorate the distresses of mankind in general i’me induced to solicit the extention of you’r friendly humanity towards me—From casualities insidental to human nature i’me unfortunately the residenter of A prison, and the Father of A large helpless family—Portray to yourself A person in imprisonment A wife & six small children to exist with barely the means of doing it, it’s A situation that A moments reflection must pronounce Wretched in the extreme—Fifteen days have I been imprisoned & thirty five more have I to remaine, when I shall be exonerated from confinement by the Statute for the relief of insolvent debtors—Under those considerations I humbly request you’r interference in behalfe of me in A transaction I was unintentionly & unmeaningly implicated with—Tranciently passing by the door of A Mr. Sawyer, himselfe & wife where in the act of brutally belabouring one & other. I steped in to seperate them, &c—Some time since the wife presented me, the present court have thought proper to fine me which fine & the costs accrueing from the presentment i’me not able to discharge,—from that, as it being an action where the State is prosecutor I cannot be emancipated from Jail, by the act of Insolvency when the time arives for that purpose—Therefor I hope & trust you’ll be pleased to take my Condition into consideration & to exert you’r benevolent humanity in my behalfe so that it may be no impediment to my being again restored to Liberty & my unhappy Family—My wife whoes the bearer of this will give you any particulars you may please to desire on this truely disagreeable & unpleasant business, relying on you’r Known excellence of heart & understanding I request you’r forgiveness for this trouble & innovation—
            With wishing you every blessing that this transitory life affords I’me the unfortunate—
            Richd Fenwick
          